



Exhibit 10.2
THIRD AMENDMENT TO CREDIT AGREEMENT
THIRD AMENDMENT, dated as of December 21, 2017 (this “Agreement”), to the Credit
Agreement, dated as of March 26, 2015, among WYNDHAM WORLDWIDE CORPORATION (the
“Borrower”), the several lenders and letter of credit issuers from time to time
party thereto (collectively, the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent, and the other parties thereto (as heretofore and as may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


WHEREAS, the Borrower has requested that the Required Lenders consent to the
amendments of the Credit Agreement set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in reliance on the representations,
warranties and covenants herein contained, the parties hereto agree as follows:


SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement and the Credit Agreement:
1.1        Definition of Consolidated EBITDA. The definition of “Consolidated
EBITDA” contained in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“Consolidated EBITDA” shall mean, without duplication, for any period for which
such amount is being determined, the sum of the amounts for such period of (i)
Consolidated Net Income, (ii) provision for taxes based on income, (iii)
depreciation expense, (iv) Consolidated Interest Expense, (v) amortization
expense, (vi) payments in an aggregate amount not to exceed$35,000,000 during
any Rolling Period that arise out of or in connection with the Cendant Spin-Off
including those made in respect of legacy Cendant expense reimbursement
obligations, (vii) cash restructuring charges in an aggregate amount not to
exceed $35,000,000 after the Closing Date during any Rolling Period taken in
connection with publicly announced business and operation restructurings,
provided that any such restructuring charges taken in any fiscal quarter shall,
for purposes of calculating Consolidated EBITDA, be deemed to be taken 25% in
such fiscal quarter and 25% in each of the following three fiscal quarters,
(viii) other non-cash items reducing Consolidated Net Income, and (ix) fees,
expenses and charges incurred in connection with the Hotels Spin-Off through
December 31, 2018 in an aggregate amount not to exceed $200,000,000 minus (plus)
(x) any non-recurring gains (losses) on business exit activities outside the
ordinary course of business if such gains (losses) are included in Consolidated
Net Income) minus (xi) any cash expenditures during such period in excess of
$25,000,000 to the extent such cash expenditures (A) did not reduce Consolidated
Net Income for such period and (B) were applied against reserves that
constituted non-cash items which reduced Consolidated Net











--------------------------------------------------------------------------------





Income during prior periods (including reserves established upon the
consummation of the Cendant Spin-Off), all as determined on a consolidated basis
for the Borrower and its Consolidated Subsidiaries in accordance with GAAP;
provided that to the extent the aggregate amount of cash expenditures referred
to in clause (xi) above exceeds $50,000,000 in any period of measurement, such
amounts may be spread ratably over the period being measured and the periods of
measurement for the subsequent three fiscal years; provided, however, that in
any annual measurement period the maximum amount being spread may not exceed
$100,000,000 and any excess over that amount must be reflected fully in the
relevant measurement period. Notwithstanding the foregoing, in calculating
Consolidated EBITDA pro forma effect shall be given to each (1) acquisition of a
Consolidated Subsidiary or any other entity acquired by the Borrower or any of
its Consolidated Subsidiaries in a merger, where the purchase price or merger
consideration exceeds $25,000,000 during such period and (2) disposition
property by the Borrower and its Consolidated Subsidiaries yielding gross
profits in excess of $25,000,000 during such period as if such acquisition or
disposition had been made on the first day of such period.
    
1.2        Definition of Consolidated Net Income. The definition of
“Consolidated Net Income” contained in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:


“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (loss) of any Person (other than a
Consolidated Subsidiary of the Borrower) in which the Borrower or any of its
Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses (including indemnity obligations incurred
or liabilities assumed in connection with the Cendant Spin-Off).


1.3        Definition of Consolidated Total Indebtedness. The definition of
“Consolidated Total Indebtedness” contained in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to be determined,
includable as liabilities on a consolidated balance sheet of the Borrower and
its Subsidiaries, plus (ii) without duplication of any items included in




2



--------------------------------------------------------------------------------





Indebtedness pursuant to the foregoing clause (i), Indebtedness of others which
the Borrower or any of its Consolidated Subsidiaries has directly or indirectly
assumed or guaranteed (but only to the extent so assumed or guaranteed) or
otherwise provided credit support therefor, including without limitation,
Guaranty Obligations; provided that, for purposes of this definition,
Indebtedness shall not include (1) Guaranty Obligations and contingent
liabilities incurred or assumed in connection with the Cendant Spin-Off
(including those determined in accordance with FIN 45 and SFAS), (2)
Securitization Indebtedness, (3) the aggregate undrawn amount of outstanding
Letters of Credit, (4) Non-Recourse Indebtedness, or (5) obligations incurred
under any derivatives transaction entered into in the ordinary course of
business pursuant to hedging programs. In addition, for purposes of this
definition, the amount of Indebtedness at any time shall be reduced (but not to
less than zero) by the amount of Excess Cash.


1.4    New Definition of Cendant Spin-Off. Section 1.01 of the Credit Agreement
is hereby amended by inserting the following definition of “Cendant Spin-Off” in
the appropriate alphabetical order:
“Cendant Spin-Off” shall mean the distribution to the shareholders of Cendant of
all of the common stock of the Borrower and the transactions related thereto.
1.5    New Definition of Hotels Spin-Off. Section 1.01 of the Credit Agreement
is hereby amended by inserting the following definition of “Hotels Spin-Off” in
the appropriate alphabetical order:
“Hotels Spin-Off” means the spin-off by the Borrower of Wyndham Hotels &
Resorts, Inc.
1.6    Deletion of Definition of Spin-Off. Section 1.01 of the Credit Agreement
is hereby amended by deleting the definition of “Spin-Off” contained therein.
SECTION 2.     Conditions to Effectiveness. This Agreement shall become
effective upon the date on which the Administrative Agent shall have received
counterparts of this Agreement duly executed and delivered by each of the
Borrower, the Administrative Agent and the Required Lenders. The parties hereto
agree that upon effectiveness this Agreement shall constitute a Fundamental
Document.
SECTION 3.     Representations and Warranties. The Borrower reaffirms and
restates the representations and warranties made by it in the Credit Agreement
(other than in Section 3.5 thereof), in each case, after giving effect to the
amendments to the Credit Agreement contemplated hereby, and all such
representations and warranties are true and correct in all material respects on
the date of this Agreement with the same force and effect as if made on such
date (except to the extent (i) such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, and (ii) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects after giving effect to such qualification). The Borrower additionally
represents and warrants (which representations and




3



--------------------------------------------------------------------------------





warranties shall survive the execution and delivery hereof) that no Default or
Event of Default has occurred and is continuing.
SECTION 4.     Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby (whether or not this Agreement
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Arnold &
Porter Kaye Scholer LLP, counsel to the Administrative Agent.
SECTION 5.     Ratification. The Credit Agreement, as amended by this Agreement,
and the other Fundamental Documents remain in full force and effect and are
hereby ratified and affirmed. This Agreement shall be limited precisely as
written and, except as expressly provided herein, shall not be deemed (i) to be
a consent granted pursuant to, or a waiver, modification or forbearance of, any
term or condition of the Credit Agreement, any other Fundamental Document or any
of the instruments or agreements referred to in any thereof or a waiver of any
Default or Event of Default, whether or not known to the Administrative Agent or
any of the Lenders, or (ii) to prejudice any right or remedy which the
Administrative Agent or any of the Lenders may now have or have in the future
against any Person under or in connection with the Credit Agreement, any of the
instruments or agreements referred to therein or any of the transactions
contemplated thereby.
SECTION 6.     Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 7.     References. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in each other Fundamental Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as each may in the
future be amended, restated, supplemented or modified from time to time.
SECTION 8.     Counterparts. This Agreement may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
or electronic mail (in a .pdf format) shall be effective as delivery of a
manually executed counterpart.
SECTION 9.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.




4



--------------------------------------------------------------------------------





SECTION 10.     Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 11.     Governing Law. THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN
THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO
INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
SECTION 12.     Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders party
hereto have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.


WYNDHAM WORLDWIDE CORPORATION,
as Borrower




By: /s/ Jeffrey R. Leuenberger        
Name: Jeffrey R. Leuenberger
Title: Senior Vice President and Treasurer










5



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Maurice E. Washington        
Name: Maurice E. Washington
Title: Vice President






BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Suzanne E. Pickett            
Name: Suzanne E. Pickett
Title: Vice President






JPMORGAN CHASE BANK, N.A.,
as a Lender




By: /s/ Nadeige Dang                
Name: Nadeige Dang
Title: Vice President






DEUTSCHE BANK AG, NEW YORK,
as a Lender




By: /s/ Joanna Soliman            
Name: Joanna Soliman
Title: Vice President


By: /s/ James Rolison                
Name: James Rolison
Title: Managing Director








[Signature Page to Third Amendment to Wyndham Revolving Credit Agreement]

--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender




By: /s/ Christian Sumulong            
Name: Christian Sumulong
Title: Vice President






THE BANK OF NOVA SCOTIA,
as a Lender




By: /s/ Michael Grad                
Name: Michael Grad
Title: Director






U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Steven L Sawyer            
Name: Steven L. Sawyer
Title: Senior Vice President






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. - NEW YORK BRANCH,
as a Lender




By: /s/ Lawrence Elkins            
Name: Lawrence Elkins
Title: Vice President








[Signature Page to Third Amendment to Wyndham Revolving Credit Agreement]

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Chris Lam                
Name: Chris Lam
Title: Authorized Signatory






WELLS FARGO BANK, N.A., as a Lender




By: /s/ James Travagline            
Name: James Travagline
Title: Managing Director






BARCLAYS BANK PLC, as a Lender




By: /s/ Craig Malloy                
Name: Craig Malloy
Title: Director






AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
as a Lender




By: /s/ Robert Grillo                
Name: Robert Grillo
Title: Director






BANK OF HAWAII, as a Lender




By: /s/ Roderick Peroff            
Name: Roderick Peroff
Title: Vice President


[Signature Page to Third Amendment to Wyndham Revolving Credit Agreement]

--------------------------------------------------------------------------------











BRANCH BANKING AND TRUST COMPANY, as a Lender




By: /s/ Sharona Yen                
Name: Sharona Yen
Title: Banking Officer






COMERICA BANK, as a Lender




By: /s/ Timothy O’Rourke            
Name: Timothy O’Rourke
Title: Vice President






COMPASS BANK, as a Lender




By: /s/ Brian Tuerff                
Name: Brian Tuerff
Title: Senior Vice President






COOPERATIEVE RABOBANK U.A.,
as a Lender




By: /s/ Martha S. Jiminez            
Name: Martha S. Jiminez
Title: Executive Director


By: /s/ G.C. Kortlandt            
Name: G.C. Kortlandt
Title: Managing Director








[Signature Page to Third Amendment to Wyndham Revolving Credit Agreement]

--------------------------------------------------------------------------------





DANSKE BANK A/S, as a Lender




By: /s/ Merete Ryvald-Christensen        
Name: Merete Ryvald-Christensen
Title: Chief Loan Manager


By: /s/ Gert Carstens                
Name: Gert Carstens
Title: Senior Loan Manager






INTESA SANPAOLA S.P.A., as a Lender




By: /s/ Jennifer Feldman Facciola        
Name: Jennifer Feldman Facciola
Title: Vice President


By: /s/ Maddalena Revelli            
Name: Maddalena Revelli
Title: Assistant Vice President




NATIONAL AUSTRALIA BANK LIMITED (NEW YORK), as a Lender




By: /s/ Michael Peterson            
Name: Michael Peterson
Title: Associate Director


[Signature Page to Third Amendment to Wyndham Revolving Credit Agreement]